DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19, 21-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite obtaining, loading, determining, allocating and sending limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)***
The limitations obtaining, loading, determining, allocating and sending under their broadest reasonable interpretation, covers performance certain methods of organizing marketing or sales activities or behaviors; business relations Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements,, ports, network, service receivers, bus, storage media, logic circuits and electronic device. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (ports, network, service receivers, bus, storage media, logic circuits and electronic device)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 
As per Claims 1 and 14, teaches a signal transmission port of a service request system to obtain electronic signals including a plurality of orders from a network associated with a service from a plurality of service receivers in the service request system, each order associated with a request of a service and including a plurality of features (see para. 141-143);
a second signal transmission port of a service providing system including a plurality of service providers (see para. 141-143); 
a bus (see para. 141-143);
one or more storage media electronically connected to the bus, comprising a set of instructions for allocating a plurality of orders (see para. 95 and 141-143); and

obtain the electronic signals from the bus, the electronic signals including the plurality of orders (see para. 150);
determine matching information of the plurality of orders based on the features of the plurality of orders (see para. 150);
determine a set of sharable orders based on the matching information (see para. 150);
allocate the set of sharable orders, the allocation resulting in a maximum profit value associated with a combination of at least two sharable orders of the set of sharable orders (see para. 150); and
send out the combination of the at least two sharable orders to a service provider via the second signal transmission port in the service providing system (see para. 84).
As per Claims 2 and 15, Van Der Berg teaches the system of claim 1 as described above. Van Der Berg further teaches wherein the plurality of orders includes at least one of a real-time order, an appointment order, or a pending order (see para. 150)
As per Claims 3 and 16, Van Der Berg teaches the system of claim 2 as described above. Van Der Berg further teaches wherein the features of the plurality of orders include at least one of a start location, a destination (see para. 150), a mileage, a number of passengers, a pick-up time, an estimated fee, freight information, or vehicle information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 in further view of Borean WO 2016/034209 A1
As per Claims 4 and 17, Van der Berg teaches the system of claim 1 a described above. Van Der Berg further teaches determine a plurality of parameters associated with the features or the matching information (see para. 135);
Van Der Berg further does not explicitly teach the limitation taught by Borean
determine a plurality of weighting coefficients for the plurality of parameters (see the Abstract of Borean and pg. 15 lines 16-25);
determine a plurality of relevance probabilities based on the plurality of parameters and the plurality of weighting coefficients, each of the plurality of relevance probabilities corresponding to two sharable orders in the set of sharable orders (see pg. 22 lines 1-25;
determine a plurality of relevance values based on the plurality of relevance probabilities, each of the relevance values corresponding to two sharable orders in the set of sharable orders (see claim 1); and
allocate the set of sharable orders based on the plurality of relevance values (see claim 1). It would have been prima facie obvious to one of ordinary skill in the art at the time 
5.   As per Claims 5 and 18, Van der Berg teaches the system of claim 4 a described above. Van Der Berg further does not explicitly teach the limitation taught by Borean 
wherein the plurality of weighting coefficients is determined by training historical data (see pg. 4 lines 7-10). The motivation is the same as opined above. 
Claims 6 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 in further view of Borean WO 2016/034209 A1 in further view of Ikeda U.S. Pre-Grant Publication No. 2014/0365250 A1
As per Claims 6 and 19, Van der Berg in view of Borean teaches the system of claim 4 a described above. Van Der Berg further does not explicitly teach the limitation taught by Ikeda determine a maximum value of a sum of the plurality of relevance values (see para. 115-117); divide the set of sharable orders into a plurality of order groups based on the maximum value, each group including a sharable orders (see para. 65, 95 and 115-117); and
allocate the set of sharable orders based on the plurality of order groups (see para. 95 and 111-121). The otivation is the same as opined above wrt Borean.
Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 in further view of Shih-Chia et al. U.S. Pre-Grant Publication No. 2013/0035846 A1
As per Claim 7, Van der Berg teaches the system of claim 1 a described above. Van Der Berg further does not explicitly teach the limitation taught by Shih-Chia wherein 
allocate the set of sharable orders based at least in part on a hill-climbing algorithm, a genetic algorithm, or a simulated annealing algorithm (see para. 30 and 36). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Van Der Berg to include the teachings of Shih-Chia  to find the approximately optimal solution as the carpool match result based on statistical analysis.
Claims 8-9, 11, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 in view of Lewinson et al. U.S. Pre-Grant Publication No. 2007/0276595 A1
As per Claims 8 and 21, Van der Berg teaches the system of claim 1 a described above. Van der Berg does not explicitly teach the limitation taught by Lewinson wherein to determine the matching information, the one or more processors are directed to: the logic circuits further:
determine a first feature of a first order (see para. 65);
determine a plurality of pending orders within a predetermined distance from the first order, the plurality of pending orders corresponding to a plurality of providers (see para. 65);
determine a plurality of second features of the plurality of second pending orders, each of the plurality of second features corresponding to a second pending order (see para. 65);
match the first feature with the plurality of second features (see para. 65); and

As per Claims 9 and 22, Van der Berg teaches the system of claim 8 as described above. Van der Berg does not explicitly teach the limitation taught by Lewinson wherein the first feature includes at least one of a first start location (see para. 11), a first destination, or first freight information; and wherein the first freight information includes at least one of a type of the freight, a length of the freight, a width of the freight, a height of the freight, or a weight of the freight. The motivation is the same as opined above. 
As per Claims 11 and 24, Van der Berg teaches the system of claim 9 a described above. Van der Berg does not explicitly teach the limitation taught by Lewinson wherein each of the plurality of second features includes at least one of a location of the provider, a second destination of the pending order (see para. 11), or second vehicle information; and wherein the second vehicle information includes at least one of a truck volume or a load capacity. The motivation is the same as opined above.
Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Berg WO/2015179829 in view of Lewinson et al. U.S. Pre-Grant Publication No. 2007/0276595 A1 in further view of Lord et al. U.S. Pre-Grant Publication No. 2015/0324717 A1
As per Claim 13, Van der Berg teaches the system of claim 11 a described above. Van der Berg does not explicitly teach the limitation taught by wherein to allocate the set of sharable orders, the one or more processors are directed to: the logic circuits further:
determine a plurality of candidate pending orders based on the matching information (see para. 174), the plurality of candidate pending orders corresponding to a plurality of candidate providers (see para. 188 and 192);
determine a plurality of distances between a plurality of locations of the plurality of candidate providers and the first start location, each of the plurality of distances corresponding to one of the plurality of candidate providers (see para. 188 and 192);
rank the plurality of candidate providers based on the plurality of distances (see para. 192); and
allocate the first order to the plurality of candidate providers based on the ranking result (see para. 14). ). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Van Der Berg to include the teachings of Lord to provide a an optimized route that takes user distance parameters into account.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628